DETAILED ACTION


In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the examiner in prosecuting this application.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27th, 2022 has been entered.


Claim Objections
Claims 1-11 and 13-16 are objected to because of the following informalities:  

Claim 1 states “which can be or are arranged in an interior of the motor vehicle” which should be “which can be or are arranged in the interior of a motor vehicle” since the interior has already been introduced.
Claims 15 and 16 are objected in an analogous manner.

Claim 1 states “to facilitate acoustically conveying orientations and/or movements of the chassis of the motor vehicle relative to a ground on which the motor vehicle drives” which should be “to facilitate acoustically conveying orientations and/or movements of the chassis of the motor vehicle relative to the ground on which the motor vehicle drives”.
Claims 16 is objected to in an analogous manner.
Similarly, claim 2 should replace “a ground” with “the ground”.

Claim 1 states “during vehicle operation of a motor vehicle on the ground” which should be “during vehicle operation of the motor vehicle on the ground”.

Claim 16 states “which orientations and/or movements vary during vehicle operation of a motor vehicle” which should be “which orientations and/or movements vary during vehicle operation of the motor vehicle”.

Claims 2-11, 13, and 14 are objected as being dependent on the above.
Appropriate correction is required.

 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 1 states “wherein the controller is configured to perform a control or adjustment of at least one audio output parameter with respect to a pre-defined reference audio output parameter on the basis of orientation information within a controller specifiable or specified audio output parameter boundary value range”.  Nowhere in the original disclosure is it disclosed wherein the controller specifies a boundary value range.  Therefore, it is new matter.
Although the controller may perform controlling based on the boundary range, it is not disclosed as doing the specifying.  The specification, page 8, states “The controller may be configured to perform a control, in particular adjustment, of at least one output parameter, in particular with respect to a reference output parameter, which control or adjustment is performed on the basis of orientation information, within a specifiable or specified boundary value range”.  This only states that the boundary value range may be or is specified, not that it is specified by the controller.
Claims 15 and 16 are rejected in an analogous manner.
Claims 2-11, 13, and 14 are rejected as being dependent on the above.  

Claim 16 states “based on a pre-set adjustment of the upper boundary value”.  Nowhere in the original disclosure is it disclosed wherein any pre-set adjustment of an upper boundary value is performed.   It is only disclosed wherein control is performed “within a specifiable or specified boundary value range”.  Therefore, such is new matter.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 13-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the plurality of audio output parameters of the audio output elements" in the phrase “wherein the controller is configured to control the plurality of audio output parameters of the audio output elements”.  There is insufficient antecedent basis for this limitation in the claim.  Previously is was stated that “for controlling a plurality of audio output parameters of the audio signals”.  Perhaps this could be changed to: “wherein the controller is configured to control the plurality of audio output parameters of the audio signals”.
Claims 16 is rejected in an analogous manner.
Claims 2-11, 13, and 14 are rejected as being dependent on the above.  

Claim 1 recites the limitation "for controlling a plurality of audio output parameters".  It is unclear if the same or different output parameters are being mentioned in the subsequent “are associated with different output parameters”. Perhaps “are associated with different output parameters of the plurality of audio output parameters” could be used.
Claim 16 is rejected in an analogous manner to the above.
Similarly, “by way of correspondingly varying output parameters” is unclear and could possibly be changed to “by way of correspondingly varying the plurality of audio output parameters”.
Claims 15 and 16 are rejected in an analogous manner to the above.
Similarly, “control or adjustment of at least one audio output parameter” is unclear and could possibly be changed to “control or adjustment of at least one audio output parameter of the plurality of audio output parameters”.
Claims 15 and 16 are rejected in an analogous manner to the above.
Similarly, in claim 4, “at least one different audio output parameter” is unclear and could possibly be changed to “at least one different audio output parameter of the plurality of audio output parameters”.
Similarly, in claim 6, “at least one different audio output parameter” is unclear and could possibly be changed to “at least one different audio output parameter of the plurality of audio output parameters”.
Similarly, in claim 8, “at least one different audio output parameter” is unclear and could possibly be changed to “at least one different audio output parameter of the plurality of audio output parameters”.
Claims 2-11, 13, and 14 are rejected as being dependent on the above.  

Claim 16 states “so as to not be perceived as suddenly too loud by the vehicle occupant”.  The scope of this limitation is unclear.  The terms “suddenly” and “too loud” are relative and objective terms.  In addition, perceptions of different passengers vary and may change over time.  Therefore, the scope of this limitation is not defined.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-11 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Censo et al. (US 20160016513 A1).

Regarding claim 1, Di Censo discloses a device for outputting audio signals into an interior (305 of figures 3) of a motor vehicle (figures 1-3 and 6, item 100), which interior forms part of a passenger compartment (305 of figures 3), comprising: 
an audio output means (speakers 105) which comprises a plurality of audio output elements (105A-105D of figures 2) which can be or are arranged in an interior of the motor vehicle (3), 
a controller (115) which is or can be assigned to the audio output means (105) and which is configured for controlling a plurality of audio output parameters (changes default settings, at least fade and balance, paragraphs [0013], [0015], [0036], and [0048]) of the audio signals which can be output via audio output elements (105A-105D), wherein
the controller (115) is configured to control the plurality of audio output parameters of the audio output elements (105A-105D) of the audio output means (4) on the basis of orientation information (changes default settings, paragraphs [0013]-[0015], [0036], and [0048]) generated by a detection means (110) which is configured for detecting the orientation and/or movement of a chassis (such as right or left hand turns, which are at least one instance of a type of movement, see paragraphs [0013], [0014], [0017], [0022], [0025], [0045], [0053] or paragraphs [0035]-[0036], [0049], and [0058] for orientations “the sensors 605 may include accelerometers or gyroscopes for determining the vehicle's orientation and acceleration in any number of directions”) of the motor vehicle (100) relative to a ground on which the motor vehicle drives (the system may determine movement/orientation in relation to 1) ground below vehicle, paragraph [0035], “traveling down a steep hill, the forward acceleration may be a result of gravity rather than the driver accelerating quickly. As such, the measured acceleration may be ignored” and/or 2) gravity/center of earth, paragraph [0036], “The feedback system may want to instruct the driver that additional time is needed to slow down when the terrain is sloped, and thus, the vehicle's orientation or the force of gravity may be used as criteria to determine when to change the sound distribution”), and for generating the orientation information (controls to changes default settings, paragraphs [0013], [0015], [0036], and [0048]) which describes a detected orientation and/or movement (such as right/left turns or orientation to the ground) of the chassis of the motor vehicle (100) relative to the ground on which the motor vehicle drives (paragraphs [0035]-[0036]);
to facilitate acoustically conveying orientations and/or movements of the chassis of the motor vehicle relative to a ground on which the motor vehicle drives, which orientations and/or movements vary during vehicle operation of a motor vehicle on the ground, wherein respective variable orientations and/or movements of the motor vehicle are associated with different output parameters (turning different directions or different orientations alters sound differently), such that orientations and/or movements of the motor vehicle which vary during vehicle operation on the ground are directly acoustically perceptible for a vehicle occupant by way of correspondingly varying output parameters (see paragraphs [0013], [0014], [0017], [0022], [0025], [0045], [0053] for turns or paragraphs [0035]-[0036], [0049], and [0058] for orientations); wherein
the controller is further configured to assign (controller performs all processing) specific indications of movements of the motor vehicle to defined variations of specific audio output parameters of the plurality of audio output parameters (figures 2A-2D and 3A-3D, left/right pan versus front/back fade), such that different orientations and/or movements of the motor vehicle which vary during vehicle operation are acoustically differently perceptible for a vehicle occupant by way of correspondingly varying the specific audio output parameters (figures 2A-2D and 3A-3D, user hears different distribution based on indication, paragraphs [0013]-[0014], and [0021])
 the controller (115) is configured to perform a control or adjustment of at least one audio output parameter with respect to a pre-defined reference output parameter (reference is the default setting, paragraphs [0013] and [0015]) on the basis of orientation information (paragraphs [0013]-[0014], and [0021]).
Although Di Censo does not expressly disclose boundary values, it would have been obvious to the designer than the volume may be raised or lowered as much or as little as desired at their preference, within the limits of the system (either physical limits of components or limits of a control, i.e. volume level 0-10, cannot go below 0).  The motivation to specify a limit lower than the absolute physical limits would have been to avoid damage to the components or to a user’s hearing, as well as providing an enjoyable signal to the user.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further control within a controller specifiable or specified (any engineered or designed condition meets this limitation) audio output parameter boundary value range. 

Regarding claim 2, Di Censo discloses wherein the detection means (110) is assigned to the controller (115) and is configured for detecting the orientation and/or movement (direction of gravity, speed, paragraphs [0017], [0018], [0036], and [0058])  of a chassis of the motor vehicle (100) relative to a ground, and for generating orientation information (output of 110) which describes a detected orientation and/or movement of the chassis of the motor vehicle (100) relative to the ground.  

Regarding claim 3, Di Censo discloses characterized in that the detection means (110) is configured for detecting pitching and/or rolling and/or lifting movements (see at least paragraph [0036]) of the chassis of the motor vehicle (100), and for generating orientation information (output of 110) which describes corresponding pitching and/or rolling and/or lifting movements of the chassis of the motor vehicle (100) relative to the ground on which the motor vehicle drives (paragraphs [0035]-[0036]).  

Regarding claim 4, Di Censo discloses characterized in that the audio output means (105) comprises at least one audio output element (figures 2, 105B and 105D, assuming American left hand side driver, if not transducers are flipped) which can be or is arranged on the driver side, and at least one audio output element (105A and 105 C) which can be or is arranged on the passenger side, wherein the controller (115) is configured to generate control information (changes default volume, paragraphs [0013], [0015], [0036], and [0048]) on the basis of orientation information which describes a rolling movement of the chassis about a longitudinal axis (see figure 2D and 3D) of the motor vehicle (100), on the basis of which control information an audio signal is output via the at least one audio output element (105B and 105D) which can be or is arranged on the driver side, which audio signal has at least one different output parameter (one side increases while the other decreases) compared with an audio signal output via the at least one audio output element (105A and 105C) which can be or is arranged on the passenger side (see figure 2D and 3D, volume louder on passenger side).  

Regarding claim 5, Di Censo discloses characterized in that the audio output means (105) is configured to output, on the basis of the control information, an audio signal via the at least one audio output element (105B and 105D) which can be or is arranged on the driver side which is of a different, in particular higher or lower, energy, in particular sound level (lower energy), and/or has a different, in particular higher or lower, delay, than via an audio output element (105A and 105C) which can be or is arranged on the passenger side.  

Regarding claim 6, Di Censo discloses characterized in that the audio output means (105) comprises at least one audio output element (figures 2, 105A and 105B) which can be or is arranged at the front of the vehicle, and at least one audio output element (105C and 105D) which can be or is arranged at the rear of the vehicle, wherein the controller (115) is configured to generate control information (changes default volume, paragraphs [0013], [0015], [0036], and [0048]) on the basis of orientation information which describes a pitching movement of the chassis about a transverse axis (see figure 2B, 2C, 3B, and 3C) of the motor vehicle (100), on the basis of which control information an audio signal is output via an audio output element (105A and 105B), which audio signal has at least one different output parameter (one side increases while the other decreases) compared with an audio signal output via an audio output element (105C and 105D) which can be or is arranged at the rear of the vehicle (see figure 2B, 2C, 3B, and 3C, volume louder back or front).  
  
Regarding claim 7, Di Censo discloses characterized in that the audio output means (105) is configured to output, on the basis of the control information, an audio signal via the at least one audio output element (105A and 105B) which can be or is arranged at the front of the vehicle which is of a different, in particular higher or lower, energy (higher in 2C and 3C, lower in 2B and 3B), in particular sound level, and/or has a different, in particular higher or lower, delay, than via the at least one audio output element (105C and 105D) which can be or is arranged at the rear of the vehicle.  

Regarding claim 8, Di Censo discloses characterized in that the controller (115) is configured to generate control information on the basis of orientation information which describes a lifting movement of the chassis along a vertical axis (paragraph [0058] states may be acceleration in any number of directions) of the motor vehicle (100), on the basis of which control information an audio signal is output via at least one first audio output element (upper door speakers of paragraph [0044]), which audio signal has at least one different output parameter (one side increases while the other maintains) compared with an audio signal output via at least one second audio output element (paragraph [0044], volume of front speakers maintained).  

Regarding claim 9, Di Censo discloses characterized in that the audio output means (105) is configured to output, on the basis of the control information, an audio signal via at least one first audio output element (upper door speakers of paragraph [0044]) which is of a different, in particular higher or lower, energy (upper door speakers raised up and lowered as required paragraph [0044]), in particular sound level, and/or has a different, in particular higher or lower, delay, than via at least one second audio output element (front speakers maintained).  

Regarding claim 10, Di Censo discloses characterized in that the at least one output parameter is the energy, in particular the sound level (changes default settings of volume, fade/balance, paragraphs [0013], [0015], [0036], and [0048]), and/or a delay of the audio signal which can be or is output via the respective audio output elements (105A-105D).  

Regarding claim 11, Di Censo discloses characterized in that the controller (115) is configured to carry out a change of the at least one output parameter, which change takes place within the context of controlling the at least one output parameter on the basis of the orientation information, in a stepless manner (changes default settings in continuous manner, “continuously change”, paragraph [0057]).

Regarding claim 13, Di Censo discloses characterized in that the detection means (110) is configured as or comprises a sensor device which comprises at least one angular rate sensor (gyroscopes of paragraph [0036] measure angular velocity).  

Regarding claim 14, Di Censo discloses a motor vehicle (figures 1-3 and 6, item 100) comprising a device according to claim 1 (as above) for outputting audio signals into an interior (305) of the motor vehicle (100), which interior in particular forms part of a passenger compartment (see figures 3).  


Regarding claim 15, Di Censo discloses method for outputting audio signals into an interior (305 of figures 3) of a motor vehicle (figures 1-3 and 6, item 100), which interior in particular forms part of a passenger compartment, by means of an audio output means (speakers 105) which comprises a plurality of audio output elements (105A-105D) which can be or are arranged in an interior (305) of a motor vehicle (100), in particular by means of a device according to claim 1 (as above), said method comprising the following steps: 
- detecting orientation and or movement (such as right or left hand turns, which are at least one instance of a type of movement, see paragraphs [0013], [0014], [0017], [0022], [0025], [0045], [0053] or paragraphs [0035]-[0036], [0049], and [0058] for orientations “the sensors 605 may include accelerometers or gyroscopes for determining the vehicle's orientation and acceleration in any number of directions”) of a chassis  of a chassis (via 110) of a motor vehicle (100) relative to a ground on which the motor vehicle drives (the system may determine movement/orientation in relation to 1) ground below vehicle, paragraph [0035], “traveling down a steep hill, the forward acceleration may be a result of gravity rather than the driver accelerating quickly. As such, the measured acceleration may be ignored” and/or 2) gravity/center of earth, paragraph [0036], “The feedback system may want to instruct the driver that additional time is needed to slow down when the terrain is sloped, and thus, the vehicle's orientation or the force of gravity may be used as criteria to determine when to change the sound distribution”), 
- generating orientation information (controls to changes default settings, paragraphs [0013], [0015], [0036], and [0048]) which describes a detected orientation or movement (such as right/left turns or orientation to the ground) of the chassis of the motor vehicle relative to the ground on which the motor vehicle drives (at least paragraphs [0035]-[0036]), and
- controlling (via 115) a plurality of output parameters (changes default settings, at least fade and balance, paragraphs [0013], [0015], [0036], and [0048]) of respective audio output elements (105A-105D) of the audio output means (105) on the basis of orientation information generated by the detection means (110); whereby
specific orientations and/movements (turning different directions or different orientations alters sound differently) of the motor vehicle are assigned to with defined variations of specific output parameters (figures 2A-2D and 3A-3D, left/right pan versus front/back fade) of the plurality of output parameters, such that different orientations and/or movements of the motor vehicle which vary during vehicle operation are differently acoustically perceptible for a vehicle occupant by way of correspondingly varying the specific output parameters (figures 2A-2D and 3A-3D, user hears different distribution based on indication, see paragraphs [0013], [0014], [0017], [0022], [0025], [0045], [0053] for turns or paragraphs [0035]-[0036], [0049], and [0058] for orientations); wherein 
a control or adjustment of at least one audio output parameter is performed via a controller (115) with respect to a pre-defined reference output parameter (reference is the default setting, paragraphs [0013] and [0015]) on the basis of orientation information (paragraphs [0013]-[0014], and [0021]).
Although Di Censo does not expressly disclose boundary values, it would have been obvious to the designer than the volume may be raised or lowered as much or as little as desired at their preference, within the limits of the system (either physical limits of components or limits of a control, i.e. volume level 0-10, cannot go below 0).  The motivation to specify a limit lower than the absolute physical limits would have been to avoid damage to the components or to a user’s hearing, as well as providing an enjoyable signal to the user.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further control within a controller specifiable or specified (any engineered or designed condition meets this limitation) audio output parameter boundary value range.

Regarding claim 16, Di Censo discloses a device for outputting audio signals into an interior (305 of figures 3) of a motor vehicle (figures 1-3 and 6, item 100), which interior forms part of a passenger compartment (305 of figures 3), comprising: 
an audio output means (speakers 105) which comprises a plurality of audio output elements (105A-105D of figures 2) which can be or are arranged in an interior of a motor vehicle (3), 
a controller (115) which is or can be assigned to the audio output means (105) and which is configured for controlling a plurality of audio output parameters (changes default settings, at least fade and balance, paragraphs [0013], [0015], [0036], and [0048]) of the audio signals which can be output via audio output elements (105A-105D), wherein
the controller (115) is configured to control the plurality of audio output parameters of the audio output elements (105A-105D) of the audio output means (4) on the basis of orientation information (changes default settings, paragraphs [0013]-[0015], [0036], and [0048]) generated by a detection means (110) which is configured for detecting orientation and or movement (such as right or left hand turns, which are at least one instance of a type of movement, see paragraphs [0013], [0014], [0017], [0022], [0025], [0045], [0053] or paragraphs [0035]-[0036], [0049], and [0058] for orientations “the sensors 605 may include accelerometers or gyroscopes for determining the vehicle's orientation and acceleration in any number of directions”)of a chassis (at least paragraphs [0014]-[0015], and [0017])  of a motor vehicle (100) relative to a ground on which the motor vehicle drives  (the system may determine movement/orientation in relation to 1) ground below vehicle, paragraph [0035], “traveling down a steep hill, the forward acceleration may be a result of gravity rather than the driver accelerating quickly. As such, the measured acceleration may be ignored” and/or 2) gravity/center of earth, paragraph [0036], “The feedback system may want to instruct the driver that additional time is needed to slow down when the terrain is sloped, and thus, the vehicle's orientation or the force of gravity may be used as criteria to determine when to change the sound distribution”), and for generating the orientation information which describes a detected orientation and/or movement (such as right/left turns or orientation to the ground) of the motor vehicle (100) relative to the ground on which the motor vehicle drives (at least paragraphs [0035]-[0036]);  wherein 
to facilitate acoustically conveying orientations and/or movements of the chassis of the motor vehicle relative to a ground on which the motor vehicle drives, which orientations and/or movements vary during vehicle operation of a motor vehicle on the ground, wherein respective variable orientations and/or movements of the motor vehicle are associated with different output parameters (turning different directions or different orientations alters sound differently), such that orientations and/or movements of the motor vehicle which vary during vehicle operation on the ground are directly acoustically perceptible for a vehicle occupant by way of correspondingly varying output parameters (see paragraphs [0013], [0014], [0017], [0022], [0025], [0045], [0053] for turns or paragraphs [0035]-[0036], [0049], and [0058] for orientations); wherein
the controller (115) is configured to perform a control or adjustment of at least one audio output parameter with respect to a pre-defined reference audio output parameter (reference is the default setting, paragraphs [0013] and [0015]) on the basis of orientation information (paragraphs [0013]-[0014], and [0021]).  
Although Di Censo does not expressly disclose boundary values, it would have been obvious to the designer than the volume may be raised or lowered as much or as little as desired at their preference, within the limits of the system (either physical limits of components or limits of a control, i.e. volume level 0-10, cannot go below 0).  The motivation to specify a limit lower than the absolute physical limits would have been to avoid damage to the components or to a user’s hearing, as well as providing an enjoyable signal to the user.  Therefore, at the time of filing, it would have been obvious to one of ordinary skill in the art to further control within a controller specifiable or specified (any engineered or designed condition meets this limitation) boundary value range having an upper audio output parameter boundary value that, when the upper boundary value is attained the at least one audio output parameter does not increase or further increase so as to not be perceived as suddently too loud by the vehicle occupant based on an pre-set adjustment of the upper boundary value by the controller.


Response to Arguments
Applicant's arguments filed January 27th, 2022 have been fully considered but they are not persuasive. 
In general applicant argues that the amendments to the previous claims are not found in prior art.  A new ground of rejection has been established as above in light of the amendments and reconsideration of the original disclosure.  
Regarding the 35 USC 112(a) rejection of claims 1-11 and 13-16, upon further consideration, and closer inspection of the specification and original claims, the original disclosure does not support the controller specifying the boundary value range.  Although the controller may perform controlling based on the boundary range, it is not disclosed as doing the specifying.  The specification, page 8, states “The controller may be configured to perform a control, in particular adjustment, of at least one output parameter, in particular with respect to a reference output parameter, which control or adjustment is performed on the basis of orientation information, within a specifiable or specified boundary value range”.  This only states that the boundary value range may be or is specified, not that it is specified by the controller.  This means specifying could have been done at design time by an engineer, or could be specified as a result of chosen components.
Regarding the 35 USC 112(a) rejection of claim 16, upon further consideration, and closer inspection of the specification and original claims, the original disclosure does not support the limitation “based on a pre-set adjustment of the upper boundary value”.  Nowhere is adjustment of any boundary value discussed.
Regarding the 35 USC 112(b) rejection of claim 16, applicant replaces “perceived as disruptive” with “suddenly” and “too loud”, all of which are relative and objective terms.  Applicant argues “It is believed that the limitation to the volume provides sufficient definiteness to comply with 35 USC § 112” (see applicant’s arguments dated January 27th, 2022, page 9), however they have not provided sufficient definition to define the scope of the claim.
Regarding the 35 USC 103 rejection of claims 1-11 and 13-16, upon further consideration of the Di Censo reference, and in response to the amendments to the claims, the above new grounds rejection relying on Di Censo has been given.  Applicant’s arguments with regard to the Moseley reference are moot.
At a second glance Di Censo discloses at least one type of movement (such as turns) and one type of orientation (via gyroscopes, such as car aligned with incline of road).  Applicant’s claims are open to detecting any type of orientation or movement.  Specifically the portions below show that movement and orientation are determined:
Paragraph [0049], “Method 500 begins at block 505 where the force detection component measures at least one force or acceleration associated with a moving vehicle. To so do, the force detection component may include or be coupled to one or more sensors (e.g., accelerometers and/or gyroscopes) that measure the force or acceleration associated with the vehicle. Additionally or alternatively, an acceleration may be determined based on the rate at which the speed of the vehicle changes. For example, the force detection component may be connected to an on board computer that provides the current speed of the vehicle to the component. By monitoring the speed, the force detection component can determine the acceleration of the vehicle in the forward or backward direction”.
paragraph [0013], “For example, if the driver initiates a left turn, the sound distribution may be altered so that the speakers on the right side of the vehicle output a greater portion of the sound while the speakers on the left side output a lesser portion of the sound relative to an initial or default configuration. Once the driver completes the turn (or the force falls below a predefined threshold), the sound configuration returns to the default configuration”.
paragraph [0014], “In one embodiment, the feedback system monitors one or more forces or accelerations that are indicative of the motion of the vehicle such as speeding up, left or right turns, braking, etc.”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS JOHN SUTHERS whose telephone number is (571)272-0563.  The examiner can normally be reached on M-F, 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS J SUTHERS/Examiner, Art Unit 2654 


/PAUL KIM/Primary Examiner, Art Unit 2654